              Case 6:19-bk-02624-KJ       Doc 46-1      Filed 01/07/20     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:                                         )
                                               )
William Rodriguez,                             )          Case No.: 6:19-bk-02624-KSJ
                                               )          Chapter 7
                 Debtor.                       )
                                               )

                           NOTICE OF PRELIMINARY HEARING

       NOTICE IS HEREBY GIVEN that a preliminary hearing in this case will be held on
February 4, 2020 at 2:00 p.m. in Courtroom 6A, 6th Floor, George C. Young Courthouse, 400
West Washington Street, Orlando, FL 32801 to consider and act upon the following and transact
such other business that may come before the Court:

       Chapter 7 Trustee’s Motion to (I) Approve a Short Sale of Real Property Free and Clear of
Liens, Claims, Encumbrances, and Interests Pursuant to 11 U.S.C. §363(b), (f), and (m), (II)
Surcharge Agreement Between Secured Lenders and the Estate, and (III) Other Relief

          The hearing may be continued upon announcement made in open Court without further
notice.

        Appropriate Attire. You are reminded that Local Rule 5072-1(b)(16) requires that all
persons appearing in Court should dress in business attire consistent with their financial abilities.
Shorts, sandals, shirts without collars, including tee shirts and tank tops, are not acceptable.

        Avoid delays at Courthouse security checkpoints. You are reminded that Local Rule 5073-
1 restricts the entry of cellular telephones and, except in Orlando, computers into the Courthouse
absent a specific order of authorization issued beforehand by the presiding Judge. Due to
heightened security procedures, persons must present photo identification to enter the Courthouse.


          Dated: January 7, 2020

                                               /s/ Richard B. Webber II, Trustee
                                               Richard B. Webber II
                                               PO Box 3000
                                               Orlando, FL 32802
                                               Phone: (407) 425-7010
            Case 6:19-bk-02624-KJ         Doc 46-1     Filed 01/07/20     Page 2 of 3



        I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Preliminary
Hearing was furnished by first class United States Mail, postage prepaid, or by electronic delivery,
to all persons on the mailing matrix, attached to the original of this document, as furnished by the
Clerk’s office on January 7, 2020.


                                               /s/ Richard B. Webber II
                                               Richard B. Webber II
Label Matrix for local noticingCase 6:19-bk-02624-KJ       DocJr.
                                              William Rodriguez  46-1 Filed 01/07/20                    Page   3 of 3
                                                                                                         Ally Bank
113A-6                                        1000 Berkman Circle                                         PO Box 130424
Case 6:19-bk-02624-KJ                         Sanford, FL 32771-6309                                      Roseville MN 55113-0004
Middle District of Florida
Orlando
Tue Jan 7 12:40:39 EST 2020
(p)BMW FINANCIAL SERVICES                     Capital One Auto Finance, a division of Capi                Capital One Bank (USA), N.A.
CUSTOMER SERVICE CENTER                       PO Box 60511                                                by American InfoSource as agent
PO BOX 3608                                   City Of Industry CA 91716, CA 91716-0511                    PO Box 71083
DUBLIN OH 43016-0306                                                                                      Charlotte, NC 28272-1083


Carriage Homes at Dunwoody Commons Condomini         Florida Department of Revenue                        Mariner Finance, LLC
C/O Arias Bosinger, PLLC.                            Bankruptcy Unit                                      8211 Town Center Drive
140 North Westmonte Drive, Suite 203                 Post Office Box 6668                                 Nottingham, MD 21236-5904
Altamonte Springs, FL 32714-3341                     Tallahassee FL 32314-6668


SunTrust Bank                                        Wells Fargo Bank, N.A.                               Paul L Urich +
Bankruptcy Department RVW 3034                       Wells Fargo Card Services                            Law Office of Paul L Urich PA
PO Box 27767 Richmond, VA 23261                      PO Box 10438, MAC F8235-02F                          1510 East Colonial Drive
                                                     Des Moines, IA 50306-0438                            Suite 204
                                                                                                          Orlando, FL 32803-4734

Carlos R Arias +                                     Richard B Webber +                                   Jeffrey S Fraser +
Arias Bosinger, PLLC                                 Post Office Box 3000                                 Albertelli Law
140 North Westmonte Drive, Suite 203                 Orlando, FL 32802-3000                               Post Office Box 23028
Altamonte Springs, FL 32714-3341                                                                          Tampa, FL 33623-2028


Bradley J Anderson +                                 Jennifer Laufgas +                                   Note: Entries with a ’+’ at the end of the
Zimmerman Kiser & Sutcliffe, P.A.                    Aldridge Pite, LLP                                   name have an email address on file in CMECF
Post Office Box 3000                                 Fifteen Piedmont Center
Orlando, FL 32802-3000                               3575 Piedmont Road, N.E., Suite 500
                                                     Atlanta, GA 30305-1636



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BMW Financial Services NA, LLC                       End of Label Matrix
P.O. Box 3608                                        Mailable recipients      17
Dublin OH 43016, OH 43016                            Bypassed recipients       0
                                                     Total                    17
